Per Curiam.

The question presented is whether one, spouse can .maintain an action for personal injuries received by the alleged negligence of the other spouse, where the married parties are living together as husband and wife at the time of the alleged injury.
The same issue was before this court in Lyons v. Lyons (1965), 2 Ohio St. 2d 243, where we held that such actions *270were barred by interspousal immunity. Our reasons were threefold: .(1) the immunity promotes marital harmony by discouraging' otherwise litigious spouses from pursuing real or fanciful claims to the detriment of the family unit; (2) the immunity prevents fraud and collusion at the expense of tactically disadvantaged insurance companies; and (3) as this involves a matter of public policy, changes in this area must emanate from the General Assembly, not the courts.
Appellant urges the court to overrule this precedent on the ground that the reasons supporting our holding in Lyons, supra, are either illusory or no longer compelling. Suffice it tó say that we adhere to the principles expressed in Lyons, in the belief that they are as sound today in social policy as they are in reason. Appellant’s contention cannot be accepted in disregard of clear precedent.
Appellant also challenges the validity of the interspou-sal immunity doctrine based on this court’s decision in Primes v. Tyler (1975), 43 Ohio St. 2d 195, which held R. C. 4515.02, the ‘ ‘ guest statute, ’ ’ unconstitutional. The challenge in Primes was directed essentially to the differential treatment accorded “paying” and “non-paying” passengers under the statute; the “non-paying” passengers being unable to recover for injuries sustained by a driver’s negligent operation of a motor vehicle. The stated purposes in support of the statute were: (1) to prevent spurious claims by passengers against drivers in order to defraud insurance'companies and; (2) to preserve the hospitality of the host driver.
We think it sufficient to state that the interspousal immunity doctrine, with its inherent differential treatment of spouses and non-spouses, reasonably relates to the legitimate.state interest of fostering marital harmony and preventing fraud and collusion. The difference between this doctrine and R. C. 4515.02 lies in the higher state concern for regulating marriage and the greater potential for fraud stemming from the marital relationship, where an insured defendant spouse stands to benefit personally'from losing *271a lawsuit instituted by his spouse. Appellant’s contention is accordingly not well taken.
For the foregoing reasons, the judgment of the Court of Appeals is hereby affirmed.

Judgment affirmed.

Leach, C. J., Herbert, Celebrezze, P. Browh, SweeNey and Locher, JJ., concur.